COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                   MEMORANDUM ORDER

Appellate case name:     In re Rack Room Shoes, Inc.

Appellate case number:   01-14-00470-CV

Trial court case number: 69664-B

Trial court:             239th District Court of Brazoria County

       Relator Rack Room Shoes, Inc. filed a motion for temporary relief requesting that we
stay the trial court’s consideration of real party in interest’s “Motion for Partial Summary
Judgment Regarding Defendant’s Affirmative Defenses of Pre-Existing and Subsequent
Conditions” pending our consideration of Relator’s petition for writ of mandamus. Relator’s
motion is GRANTED.
        We ORDER that proceedings in the trial court be stayed pending resolution of the
petition for a writ of mandamus. See TEX. R. APP. P. 52.10(b). Any party may file a motion for
reconsideration of the stay. See TEX. R. APP. P. 52.10(c).
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually    Acting for the Court


Date: July 11, 2014